DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on 07/01/2020, 10/20/2020, 10/27/2020, 07/23/2021, 10/04/2021, 02/17/2022 and 03/10/2022. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Election/Restrictions
Applicant's election of a group linked to claims 1-26 in the reply filed on 02/17/2022 is acknowledged. Claims 27-38 have been cancelled, as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/17/2022. 

Claim Objections
Claims 3-7, 10-13, 18-20 and 23-26  are objected to because of the following informality:  
Claim 3 recites, “3GPP” (line 2). It is suggested to replace it with “Third Generation Partnership Project  (3GPP)” for clarity. Claims 4 and 16-17 
Claim 5 recites, “each respective indicator” (line 3). It is suggested to replace it with “the respective indicator” for clarity. Claims 6 and 18-19 are objected to at least based on a similar rational applied to claim 5. 
Claim 5 recites, “each remote unit” (line 3). It is suggested to replace it with “each of the remote units” for clarity. Claims 6, 10, 18-19 and 23 are objected to at least based on a similar rational applied to claim 5. 
Claim 6 recites, “each bit position” (line 2). It is suggested to replace it with “each of the bit positions” for clarity. Claim 19 is objected to at least based on a similar rational applied to claim 6. 
Claim 10 recites, “the locations of the user equipment ... is determined” (lines 1-2). It is suggested to replace it with “the recent locations of the user equipment .... are determined” for clarity. Claim 19 is objected to at least based on a similar rational applied to claim 6. 
Claim 11 recites, “... is configured to define the initial and each updated plurality of multicast groups, inform one or more of the management system, central unit, and remote units about the defined initial and each updated plurality of multicast groups, and cause ...the defined initial and each updated plurality of multicast groups” (lines 2-6). It is suggested to replace it with “... is configured to: define the initial plurality of multicast groups and the updated plurality of multicast groups; inform one or more of the management system, the central unit; and the remote units about the defined initial plurality of multicast groups and updated plurality of multicast groups, and cause ...the defined initial plurality of multicast groups and updated plurality of multicast groups” for clarity. Claims 12 and 24-25 are objected to at least based on a similar rational applied to claim 11. 
Claim 12 recites, “inform ...; and cause ...” (lines 3-5). It is suggested to replace it with “the informing ...; and the causing ...” for clarity. Claim 25 is objected to at least based on a similar rational applied to claim 12. 
Claim 13 recites, “O-RAN” (line 2). It is suggested to replace it with “Open Radio Network (O-RAN)” for clarity. Claim 26 is objected to at least based on a similar rational applied to claim 13. 
Claims 6-7, 12-13, 19-20 and 25-26 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plurality of remote units, each being configured to exchange radio frequency signals  …”; and “a central unit being configured to determine sets of data ...; determine a mapping ... ; and ... transmit that set of data ...”, as recited in claim 1;. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Regarding the limitation, a plurality of remote units, each being configured to exchange radio frequency signals  …”, it appears that the following are corresponding structures described in the specification: see, RU 106 includes or be coupled to at last one antenna used to radiate RF signals, or computing device with at least one processor (page 9, ¶0047). 
Regarding the limitation, “a central unit being configured to determine sets of data ...; determine a mapping ... ; and ... transmit that set of data ...”, it appears that the following are corresponding structures described in the specification: see, controller (page 9, ¶0047). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “... if at least one of the multicast groups ..., transmit that set of data ... by multicasting that set of data to the multicast group that best matches ....” (lines 12-15). It is unclear in what relationship “the multicast group” is associated with “at least one of the multicast groups” Does “the multicast group” refers to “at least one of the multicast groups”? Claim 14 is rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 2 (in addition to claim 1) recites, “one of the multicast groups” (line 3). It is unclear in what relationship “one of the multicast groups” is associated with “at least one of the multicast groups”.  Claim 14 is rejected at least based on a similar rational applied to claim 1. For the sake of examination purpose only, it is interpreted as best understood.
Claim 9 recites, “… recent fronthaul traffic flows ... recent locations ” (lines 2-3). The term "recent" is a relative term which renders the claim indefinite. Also, the specification fails to define the term. Claim 9 is rejected to at least based on a similar rational applied to claim 22. For the sake of examination purpose only, it is interpreted as best understood.
Claim 11 recites, “wherein at least one of the central unit and the management system is configured to define ...; inform one or more of the management system, central unit, and remote units about the defined initial and each updated plurality of multicast groups” (lines 2-4). Since “the central unit” and “the management system” are optional limitations in performing “define ... ”, “inform ...” and “cause ...”, the claim even covers situations where “the central unit is configured to ... inform ... central unit ... about the defined initial and each updated plurality of multicast groups” or “the management system is configured to ... inform ... the management system ... about the defined initial and each updated plurality of multicast groups”. It does not make sense that a device (the central unit or the management system) informs itself about information. This render the claim indefinite. Claim 24 is rejected at least based on a similar rational applied to claim 11. For the sake of examination purpose only, it is interpreted as best understood.
Claims 2-13 and 15-26 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oren et al (US Publication No. 2016/0174128). 

Regarding claim 1, Oren teaches, a cloud radio access network (C-RAN) [FIG. 3; ¶0028, digital radio distribution system (DRDS) 300], comprising: 
a plurality of remote units [FIG. 3; ¶0028-0029, a plurality of radio units (RUs); note that the RUs are also remote units since they are located remotely from fronthaul unit (FHU)310 and BTS 301-302], each being configured to exchange radio frequency signals with at least one user equipment (UE) [FIGS. 1-3; ¶0020-0022 and 0028-0029, each RU coupled to mobile device 200; note that each RU is in communication with the mobile device 200, which implies that each RU exchanges radio frequency signals with the mobile station]; 
a central unit communicatively coupled to the plurality of remote units via a fronthaul network [FIG. 3; ¶0028-0029, a communicatively coupled to the RUs 350 via the networks 398 and 349 (i.e., fronthaul network)], wherein the fronthaul network is configured to implement a plurality of multicast groups [FIG. 3-7; ¶0028-0029, 0033 and 0045, the virtual cell logic 700 (used by the aggregation circuitry) generates a map for access signal distribution to the RUs, and the map indicates that each of the RUs of a given virtual cell should receive the same access digital transport stream via multicast; (see, ¶0045); note that since there are multiple virtual cells (see, ¶0036, 0039 and 0044-0050), there should be multiple multicast transport streams associated with different groups of RUs (i.e., a plurality of multicast groups) for respective of the multiple virtual cells and each virtual cell includes a group of the RUs], the networks 398 and 349 (i.e., fronthaul network) are used for the multicast communication of digital transport stream transmission to corresponding RUs 350 of each of the virtual cells, which requires implementation of the multicast communication for the virtual cells (i.e., plurality of multicast groups), thus each “virtual cell” of Oren is considered as the claimed “multicast group”)], each of the multicast groups including a respective group of the remote units [FIG. 3; ¶0028-0029, 0033 and 0045, the virtual cell logic 700 generates a map for access signal distribution to the RUs, and the map indicates that each of the RUs of a given virtual cell should receive the same access digital transport stream via multicast; (see, ¶0045); note that since there are multiple virtual cells (see, ¶0036, 0039 and 0044-0050), there should be multiple multicast transport streams associated with different groups of RUs (i.e., a plurality of multicast groups) for respective of the multiple virtual cells and each virtual cell includes a group of the RUs], the central unit [FIG. 3; ¶0028-0029, the combined system of the BTS 301 and aggregation circuitry 318] being configured to: 
determine sets of data to be sent to respective subsets of the remote units across the fronthaul network [FIGS. 3-7; ¶0028-0029, 0033 and 0045, generating a map for indicating which digital transport streams are sent to the RUs (of a given virtual cell); note that since there are multiple virtual cells (see, ¶0036, 0039 and 0044-0050), there should be multiple multicast transport streams associated with different groups of RUs (i.e., a plurality of multicast groups) for respective of the multiple virtual cells, the mapping requires determining of the digital transport streams to the group of RUs; further note that the transport streams are sent across the networks 398 and 349 (i.e., fronthaul network)]; 
determine a mapping of each of the sets of data to a respective one of the subsets of the remote units [FIGS. 3-7; ¶0028-0029, 0033 and 0045, generating a map for indicating which digital transport streams are sent to the RUs (of a given virtual cell); note that since there are multiple virtual cells (see, ¶0036, 0039 and 0044-0050), there should be multiple multicast transport streams associated with different groups of RUs (i.e., a plurality of multicast groups) for respective of the multiple virtual cells],; and 
for each of the sets of data [FIGS. 3-7; ¶0028-0029 and 0045, for each of the digital transport streams], if at least one of the multicast groups wholly contains the respective subset of remote units mapped to that set of data [FIGS. 3-7; ¶0028-0029 and 0045, when a single given virtual cell (i.e., at least one of the multicast group; note that since there are multiple virtual cells (see, ¶0036, 0039 and 0044-0050), there should be multiple multicast transport streams associated with different groups of RUs (i.e., a plurality of multicast groups) for respective of the multiple virtual cells, thus each “virtual cell” of Oren is considered as the claimed “multicast group”) contains corresponding RUs to which the corresponding digital transport are mapped], transmit that set of data to the respective subset of remote units over the fronthaul network [FIGS. 3-7; ¶0028-0029 and 0045, the digital transport stream is sent/transmitted to the corresponding RUs over the interface of the FHU 310 toward to the RUs 350 (i.e., fronthaul network)] by multicasting that set of data to the multicast group that best matches the respective subset of remote units mapped to that set of data [FIGS. 3-7; ¶0028-0029 and 0045, by the RUs (of the given virtual cell) receiving the digital transport stream (via multicast) from the FHU, thus resulting in the digital transport stream (i.e., that set of data) is transmitted to the given virtual cell that contains (i.e., best matches) the corresponding RUs mapped to the digital transport stream].  

Regarding claim 4, Oren teaches, all the limitations of claim 1 as set forth above and particularly, the central unit ...operate in a 3GPP Fifth Generation communication system [FIG. 3; ¶0028-0029 and 0027, the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) operates in 3GPP system; note that the communication interferences include transceiver supporting transmission and reception under 4G/LTE (3GPP standard)], and Oren further teaches, a baseband controller configured to operate in a 3GPP Long Term Evolution (LTE) communication system [FIG. 3; ¶0028-0029 and 0027, the BTS 301 operates in 3GPP system; note that the communication interferences include transceiver supporting transmission and reception under 4G/LTE (3GPP standard)].

Regarding claim 14, claim 14 recites similar features to claim 1 without adding any patentable features. Thus, claim 14 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 17, claim 17 is rejected at least based on a similar rational applied to claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Chu et al (US Publication No. 2011/0299427).

Regarding claim 2, although Oren teaches, all the limitations of claim 1, and Oren further teaches, for each of the sets of data, the multicast group that best matches the respective subset of remote units mapped to that set of data comprises one of the multicast groups that wholly contains the respective subset of remote units mapped to that set of data [FIGS. 3-7; ¶0028-0029 and 0045, for the corresponding digital transport stream, the given virtual cell (i.e., multicast group; note that each “virtual cell” of Oren is considered as the claimed “multicast group”) contains the corresponding RUs (of the given virtual cell) receiving the digital transport stream (via multicast) from the FHU is the one best matching the RUs], Oren does not explicitly teach (see, emphasis), one of the multicast group .... that includes the least total number of remote units. 
	However, Chu teaches, a group that best matches a respective subset of network units ... comprises one of groups .... that includes the least total number of network units [FIG. 4; ¶0140, a node (of a plurality of nodes) having a sub-tree with the least number of nodes is selected; note that the selected node is best matched for packet data stream to be transmitted; further note that the data stream is broadcasted to a multicast group].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus taught by Oren by including the above-mentioned features, as taught by Chu because it would provide the system with the enhanced capability of allowing regional network to be more balanced, thereby providing improved performance [¶0149 of Chu].

Regarding claim 15, claim 15 is rejected at least based on a similar rational applied to claim 2.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of “O-RAN Fronthaul Working Group Control, User and Synchronization Plane Specification”, O-RAN alliance, ORAN-WG4.CUS.0-v01.00, 01/31/2019 (hereafter, “O-RAN”).
Note: O-RAN was cited by the applicant in the IDS received on 07/01/2020. 

Regarding claim 3, although Oren teaches, all the limitations of claim 1 as set forth above and particularly, the central unit ...operate in a 3GPP Fifth Generation communication system [FIG. 3; ¶0028-0029 and 0027, the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) operates in 3GPP system; note that the communication interferences include transceiver supporting transmission and reception under 4G/LTE (3GPP standard)] as set forth above, Oren does not explicitly teach (see, emphasis), a Distributed Unit (DU).
However, the feature, use of Distributed Unit (DU) is well known/established in the telecommunication art as recited in O-RAN.
In particular, O-RAN teaches, a Distributed Unit (DU) [FIG. 2-2; page 11, O-DU disposed in O-RAN system].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned feature, as taught by O-RAN in the system of Oren, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 16, claim 16 is rejected at least based on a similar rational applied to claim 3.

Claims 5-6 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Zhang et al (US Publication No. 2016/0191372).

Regarding claim 5, although Oren teaches, all the limitations of claim 1 and particularly, "central unit is configured to determine a mapping of each of the sets of data to a respective one of the subsets of the remote units" as set forth above, Oren does not explicitly teach (see, emphasis), add a respective indicator, based on the mapping, to each set of data, wherein each respective indicator indicates each remote unit that the respective set of data is intended for.  
	However, Zhang teaches, a network device is configured to add a respective indicator, based on the mapping, to each set of data, wherein each respective indicator indicates each remote unit that the respective set of data is intended for [FIG. 5A; ¶0049-0050, an ingress BFR 210-B receives multicast packets 515-1 to 515-4 that include bit strings identifying destination addresses associated wit destinations (e.g., BFR-A, BFR-D, BFR-E, BFR-F); note that the each bit string (i.e., respective indicator) of the multicast packets is added and transmitted by a network device, based on mapping of the bit string to each multicast packet, and each bit string indicates each BFR (remotely located) (i.e., each remote unit) that each multicast packet is intended for].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Oren with the teachings of Zhang since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 6, Oren in view of Zhang teaches, all the limitations of claim 5, and Zhang further teaches, wherein each respective indicator is a respective bitmask comprising a plurality of bit positions [FIG. 5A; ¶0049-0050, each bit string is a respective bitmask comprising a plurality of bit positions], where each bit position corresponds to a respective one of the plurality of the remote units [FIG. 5A; ¶0049-0050, each bit position of the bit string corresponds to a respective one of the plurality of BFRs].  

Regarding claim 18, claim 18 is rejected at least based on a similar rational applied to claim 5. 

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 6.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Zhang et al (US Publication No. 2016/0191372) and further in view of Cors et al (US Publication No. 2013/0188640).

Regarding claim 7, although Oren in view of Zhang teaches, all the limitations of claim 5 and particularly, "the central unit is configured to: for each of the sets of data, if at least one of the multicast groups matches the respective subset of remote units mapped to that set of data, transmit that set of data to the respective subset of remote units over the fronthaul network by multicasting" as set forth above, Oren in view of Zhang does not explicitly teach (see, emphasis), if none of the multicast groups matches the respective subset of remote units mapped to that set of data, transmit that set of data ... by broadcasting that set of data.  
	However, Cors teaches, if none of the multicast groups matches a network unit mapped to data, transmit the data ... by broadcasting the data [¶0049, when no entry for multicast group is found, a bridge element floods the frame to all members of the broadcast domain (i.e., broadcasting data)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Oren in view of Zhang with the teachings of Cors since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 20, claim 20 is rejected at least based on a similar rational applied to claim 7.  

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Sundaresan et al (US Publication No. 2014/0031049).
Note: Sundaresan was cited by the applicant in the IDS received on 10/20/2020. 

Regarding claim 8, although Oren teaches, all the limitations of claim 1, and Oren further teaches, wherein the C-RAN is configured so that: an initial plurality of multicast groups is defined [FIGS. 3-7; ¶0028-0029, 0033 and 0045, the digital radio distribution system (DRDS) 300 is configured to determine multiple virtual cells and generate a map for indicating that the RUs of a given virtual cell (of the multiple virtual cells) should receive the same access digital transport stream via multicast; note that “virtual cell” of Oren is considered as the claimed “multicast group” since each multicast transport stream is sent to the corresponding RUs of each virtual cell; further note that the above-determined virtual cells are considered as “initial virtual cells”, in comparison to dynamically updated virtual cells (see below)], and the fronthaul network is configured to implement the initial plurality of multicast groups [FIG. 3-7; ¶0045, the networks 398 and 349 (i.e., fronthaul network) are used for the multicast communication of digital transport stream transmission to the corresponding RUs of each of the virtual cells, which requires implementation of the multicast communication for the initial virtual cells (i.e., initial plurality of multicast groups)]; and 
an updated plurality of multicast groups is defined [FIG. 3-7; ¶0047-0050, dynamically changing or regrouping/updating the virtual cells (i.e., multicast groups) (by increasing or decreasing the number of virtual cells)], and the fronthaul network is configured to implement the updated plurality of multicast groups [FIG. 3-7; ¶0047-0050, the networks 398 and 349 (i.e., fronthaul network) are used for the multicast communication of digital transport stream transmission to the corresponding RUs of each of the dynamically updated virtual cells, which requires implementation of the multicast communication for the dynamically updated virtual cells (i.e., updated plurality of multicast groups)], Oren does not explicitly teach (see, emphasis), periodically, an updated plurality of groups is defined. 
However, Sundaresan teaches, periodically, an updated plurality of groups is defined [¶0114, periodically, determining mapping of baseband units (BBU) signals to radio access units (RAU) on the front-haul, thus resulting in periodically determining/defining updated groups of mapped BBUs to the RAUs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus taught by Oren by including the above-mentioned features, as taught by Sundaresan because it would provide the system with the enhanced capability of minimizing resource and energy consumption by periodically reconfiguring mapping of the BBUs to the RAUs based on feedback information [¶0114 of Sundaresan].

Regarding claim 21, claim 21 is rejected at least based on a similar rational applied to claim 8.

Claims 9, 11, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Sundaresan et al (US Publication No. 2014/0031049) and further in view of Barbieri et al (US Publication No. 2018/0287696).
Note: Barbieri was cited by the applicant in the IDS received on 10/27/2020. 

Regarding claim 9, although Oren in view of Sundaresan teaches, all the limitations of claim 8 and particularly, "the C-RAN is configured so that an updated plurality of multicast groups is defined” as set forth above, Oren in view of Sundaresan does not explicitly teach (see, emphasis), wherein the C-RAN is configured so that each updated plurality of multicast groups is defined based on recent fronthaul traffic flows and/or recent locations of the user equipment and the remote units used to serve the user equipment.
	However, Barbieri teaches, each updated plurality of groups is defined [FIG. 8; ¶0194-0206, determining that RRU should be assigned to cluster of RRUs (i.e., each updated plurality of group is defined; note the cluster of RRUs is updated based on the above determination) based on recent fronthaul traffic flows [FIG. 8; ¶0205, based on one or more parameters including fronthaul link quality parameter 833 which is determined based on a latency of the fronthaul link... errors on the fronthaul link (i.e., traffic flows); note that the one or more parameters are required to be recent for dynamically managing a distributed RAN] and/or recent locations of the user equipment and the remote units used to serve the user equipment [FIG. 8; ¶0205, based on the one or more parameters including geographic locations 832 of the mobile terminal in active communication with the cluster of RRUs and the cluster of RRUs); note that the one or more parameters are required to be recent for dynamically managing a distributed RAN].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus taught by Oren in view of Sundaresan by including the above-mentioned features, as taught by Barbieri because it would provide the system with the enhanced capability of reconfiguring the cluster of RRUs to minimize overall system latency [¶0016 of Barbieri].

Regarding claim 11, although Oren in view of Sundaresan teaches, all the limitations of claim 8 as set forth above, and Oren further teaches, at least one of the central unit ... is configured to: define the initial [FIGS. 3-7; ¶0028-0029, 0033 and 0045, the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) is configured to determine multiple virtual cells and generate a map for indicating that the RUs of a given virtual cell (of the multiple virtual cells) should receive the same access digital transport stream via multicast; note that “virtual cell” of Oren is considered as the claimed “multicast group” since each multicast transport stream is sent to the corresponding RUs of each virtual cell; further note that the above-determined virtual cells are considered as “initial virtual cells”, in comparison to dynamically updated virtual cells (see below)] and each updated plurality of multicast groups [FIGS. 3-7; ¶0047-0050, the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) is dynamically changing or regrouping/updating the virtual cells (i.e., multicast groups) (by increasing or decreasing the number of virtual cells)], inform one or more of ... remote units about the defined initial and each updated plurality of multicast groups FIG. 3-7; ¶0045 and 0047-0050, note that Oren discloses that the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) is configured to determine the initial virtual cells and updated virtual cells, as set forth above, and each virtual cell/multicast group includes corresponding RUs. Thus, configuration of the virtual cells including RUs requires informing the corresponding RUs of the configuration of the virtual cells] and cause the fronthaul network to implement the defined initial and each updated plurality of multicast groups [FIGS. 3-7; ¶0045 and 0047-0050, the combined system of the BTS 301 and aggregation circuitry 318 (i.e., central unit) is configured to cause the networks 398 and 349 (i.e., fronthaul network) to be used for the multicast communication of digital transport stream transmission to the corresponding RUs of each of the virtual cells, which requires implementation of the multicast communication for the initial virtual cells (i.e., initial plurality of multicast groups) and implementation of the multicast communication for the dynamically updated virtual cells (i.e., updated plurality of multicast groups)], Oren in view of Sundaresan does not explicitly teach (see, emphasis), a management system.
	However, Barbieri teaches, a management system [FIG. 3; ¶0084, orchestration module 350; note that the orchestration module performs a variety of functions including assigning one or more RRUs to the cluster of RRU dynamically]. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Oren in view of Sundaresan with the teachings of Barbieri since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 22, claim 22 is rejected at least based on a similar rational applied to claim 9.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 11.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Sundaresan et al (US Publication No. 2014/0031049) and further in view of Barbieri et al (US Publication No. 2018/0287696) and further in view of Stirling et al (US Publication No. 2016/0353424).

Regarding claim 10, although Oren in view of Sundaresan and Barbieri teaches, all the limitations of claim 9 and particularly, "the locations of the user equipment and the remote units used to serve the user equipment" as set forth above, Oren in view of Sundaresan and Barbieri does not explicitly teach (see, emphasis), wherein the locations of the user equipment and the remote units used to serve the user equipment is determined by one or more of: Channel State Information Reference Signal (CSI-RS) measurement reports received from the user equipment.  
	However, Stirling teaches, wherein a location of a communication device is determined by one or more of: Channel State Information Reference Signal (CSI-RS) measurement reports received from the user equipment [FIG. 17; ¶0104, location/mobility of UE is estimated/determined by CSI-RS beam measurements feedback from the UE].  	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the method of Oren in view of Sundaresan and Barbieri with the teachings of Stirling since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 23, claim 23 is rejected at least based on a similar rational applied to claim 10.

Claims 12-13 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al (US Publication No. 2016/0174128) in view of Sundaresan et al (US Publication No. 2014/0031049) and further in view of Barbieri et al (US Publication No. 2018/0287696) and further in view of “O-RAN Fronthaul Working Group Control, User and Synchronization Plane Specification”, O-RAN alliance, ORAN-WG4.CUS.0-v01.00, 01/31/2019 (hereafter, “O-RAN”).

Regarding claim 12, although Oren in view of Sundaresan and Barbieri teaches, all the limitations of claim 11 and particularly, "inform one or more of ... remote units about the defined initial and each updated plurality of multicast groups; and cause the fronthaul network to implement the defined initial and each updated plurality of multicast groups” as set forth above, Oren in view of Sundaresan and Barbieri does not explicitly teach (see, emphasis), wherein management-plane (M-plane) communications are used.
However, the feature, management-plane (M-plane) communications are used for management message flows are well known/established in the telecommunication art as recited in O-RAN
In particular, O-RAN teaches, management-plane (M-plane) communications are used [page 6, lines 14-17; page 8, line 33; FIG. 2-8, page 16, M-plane is used for management message flows between O-DU and O-RU].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned feature, as taught by O-RAN in the system of Oren in view of Sundaresan and Barbieri, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 13, Oren in view of Sundaresan, Barbieri and O-RAN teaches, all the limitations of claim 11 and particularly, "the M-plane communications" as set forth above, and O-RAN further teaches, wherein the M-plane communications comprise O-RAN M-plane communications [page 6, lines 14-17; page 8, line 33; FIG. 2-8, page 16, note that M-plane is a part of O-RAN architecture].  
 
Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 12.  

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 13.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Harada et al (US Publication No. 2020/0053738) [¶0093]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469